USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
GRACIELA DONCOUSE, on behalf of herself and DOC #:
all others similarly situated, DATE FILED: _ 3/4/2020

Plaintiff,

-against- 19 Civ. 2801 (AT) (SN)

MATTO MGMT NY LLC AND MATTO ORDER
FRANCHISE LLC,

Defendants.

 

 

ANALISA TORRES, District Judge:

In light of the discovery conference scheduled before the Honorable Sarah Netburn, the case
management conference scheduled for March 18, 2020, is ADJOURNED sine die. The Court will set
a new date for the conference once the pending discovery issues are resolved.

SO ORDERED.

Dated: March 4, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
